DREIER, J.A.D.
(dissenting).
Consistent with my opinion in State v. Lightfoot, 208 N.J.Super. 475 (App.Div.1986), I would reverse and remand for resentencing. I would direct the trial court to apply the Graves Act, N.J.S.A. 2C:43-6c (last paragraph) as non-mandatory, requiring the judge to exercise his discretion as to whether to impose an extended term. I only briefly reiterate here what we noted in Lightfoot, i.e., that State v. Anderson, 186 N.J.Super. 174 (App.Div.1982), aff'd o.b. 93 N.J. 14 (1983), strongly indicates how this statute should be interpreted. We stated in Lightfoot:
Although Anderson construed N.J.S.A. 2C:14-6, governing enhanced penalties for repeated sex offenders, the Appellate Division opinion in part relied upon the parallel constructions of N.J.S.A. 2C:44-3d with respect to enhance sentences imposed upon defendants who were previously convicted of specified crimes and are currently convicted of offenses in which they used or possessed a firearm. The parallel references to N.J.S.A. 2C:44-3d and N.J.S.A. 2C:43-6c and 7c in the Graves Act itself support the proposition that the statute should be similarly construed. [208 N.J.Super. at 479].
See State v. Anderson, 186 N.J.Super. at 177.
I read the cited paragraph of N.J.S.A. 2C:43-6c as one focused upon deterrence and requiring that this effect be triggered by the initial conviction. If after such conviction defendant commits a crime listed in the section, he is faced with both a period of parole ineligibility and a mandatory extended *437term. If there has been no such initial conviction, the judge still has the discretion to impose the maximum for the ordinary term under appropriate circumstances. Also, if there had been two prior non-Graves Act convictions, an extended term would be an additional discretionary option open to the trial judge. See State v. Mangrella, 214 N.J.Super. 437 (App.Div.1986). However, without the initial conviction there is no opportunity to impress upon defendant the increased seriousness of any subsequent offense and the ensuing conviction. It is the commission of the second armed crime after such warning that makes the defendant subject to a mandatory rather than a discretionary extended term.
For these reasons, I must respectfully dissent.